Citation Nr: 0721968	
Decision Date: 07/20/07    Archive Date: 08/02/07	

DOCKET NO.  05-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, on a 
direct basis, or as secondary to service-connected post-
traumatic stress disorder.   

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as the residual of exposure to 
Agent Orange, or as secondary to service-connected post-
traumatic stress disorder. 

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, initially evaluated as 50 percent disabling 
prior to August 30, 2005, and as 70 percent disabling 
thereafter.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970, a portion of which represented service in the Republic 
of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2004 and March 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

At the time of the aforementioned rating decision in 
September 2004, the RO granted service connection (and a 
50 percent evaluation) for post-traumatic stress disorder, 
effective August 20, 1986, the date of the veteran's 
"initial" claim for service connection.  The effective date 
of August 20, 1986 was assigned based on a finding of clear 
and unmistakable error in a prior August 1987 rating decision 
which denied entitlement to service connection for post-
traumatic stress disorder.  

The Board notes that, in a rating decision of July 2006, the 
RO granted a 70 percent evaluation for the veteran's service-
connected post-traumatic stress disorder, effective from 
August 30, 2005, the date of VA outpatient treatment showing 
increased symptomatology.  The veteran voiced his 
disagreement with both the 50 and 70 percent evaluations for 
his service-connected post-traumatic stress disorder, and the 
current appeal ensued.  

At the time of a hearing before the undersigned Veterans Law 
Judge in August 2006, it was noted that, during the course of 
a prehearing conference, the veteran indicated that he had 
previously been represented by AMVETS, but that he had 
revoked that representation.  See Transcript, pp. 2, 12.  
Accordingly, the veteran is at this time unrepresented.  

Finally, for reasons which will become apparent, the appeal 
as to the issues of service connection for hypertension and 
chronic obstructive pulmonary disease on both a direct and 
secondary basis is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  Prior to February 3, 1988, the veteran's post-traumatic 
stress disorder was productive of no more than substantial 
social and/or severe industrial impairment.  

2.  During the period from February 3, 1988, to August 30, 
2005, the veteran's post-traumatic stress disorder was 
productive of no more than considerable social and/or 
industrial impairment, with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  The veteran's post-traumatic stress disorder is currently 
productive of no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activity; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and/or the inability 
to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  Prior to August 30, 2005, the criteria for an initial 
evaluation in excess of 50 percent for post-traumatic stress 
disorder were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.130, 4.132 and Part 4, Code 9411 (2006).  

2.  The criteria for a current evaluation in excess of 
70 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 and 
Part 4, Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it has reviewed all 
the evidence in the appellant's claims file, which includes:  
his multiple contentions, including those raised at an August 
2006 hearing before the undersigned Veterans Law Judge; VA 
and private medical records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.  In that 
regard, disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.  

Where an appeal stems from an initial rating. VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection to a prospective rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

In the case at hand, at the time of a VA psychiatric 
examination in September 1986, the veteran gave a history of 
survivor's guilt.  When questioned, the veteran stated that 
he was able to watch movies about Vietnam, but that they 
"disturbed" him, and caused him to cry.  According to the 
veteran, he experienced episodes of hyperalertness, during 
which, were someone to touch him, he would "almost knock them 
down."  

On mental status examination, the veteran's affect was 
constricted and his mood depressed.  The veteran denied 
suicidal or homicidal ideation, and was well oriented.  When 
questioned, the veteran denied feelings of hopelessness, 
though he admitted to occasional feelings of helplessness.  
The veteran was not circumstantial in his speech, and his 
proverb abstraction was fair.  Thought insertion was not 
present, and remote, recent, and immediate memory were good.  
In the opinion of the examiner, the veteran suffered from 
moderately severe post-traumatic stress disorder.  

During the course of a VA outpatient mental health assessment 
in June 2004, the veteran complained of depression since his 
return from Vietnam.  Also noted were problems with 
nightmares, intrusive thoughts, flashbacks, and exaggerated 
startle response, and hypervigilance.  When questioned, the 
veteran indicated that he did not think that his symptoms had 
gotten worse since the Iraq War.  Moreover, when questioned 
regarding any thoughts of suicide, the veteran denied ever 
having had any suicidal plan or intent.  

At the time of a VA psychiatric examination in September 
2004, it was noted that the veteran's claims folder was 
available, and had been reviewed.  When questioned, the 
veteran indicated that, in addition to post-traumatic stress 
disorder, he had received a diagnosis of a depressive 
disorder.  The veteran stated that his chief complaint was 
flashbacks, most of which concerned his various combat 
experiences in Vietnam.  The veteran additionally reported 
problems with intrusive thoughts, as well as nightmares and 
disturbing dreams.  When further questioned, the veteran 
reported difficulty with sleep, stating that he generally 
slept only about four hours per night.  The veteran denied 
any problems with suicidal ideation, stating that he had not 
had any problems with such ideation "for many years."  The 
veteran described his anger or irritability as "sporadic," 
stating that he would occasionally "go off" on people for no 
reason.

On mental status examination, the veteran's immediate and 
recent memories were intact, though his remote memory was 
somewhat vague and approximate.  According to the examiner, 
this was not inconsistent with the veteran's long history of 
alcohol and drug abuse.  The veteran was oriented in all 
spheres, and the continuity of his thoughts was relevant and 
goal-directed.  Noted at the time of examination was that the 
veteran's thought processes was such that he spoke only in 
response to the examiner's questions.  However, the veteran's 
thought content contained no suicidal or homicidal ideation.  
Nor was there evidence of any delusions, ideas of reference, 
or feelings of unreality.  According to the examiner, the 
veteran's ability to abstract and concentrate was intact.  
Range of affect was described as restricted, and his judgment 
was intact, though insight was poor.  Noted at the time of 
examination was that the veteran was alert, responsive, and 
cooperative.  The pertinent diagnosis noted was chronic post-
traumatic stress disorder, with a Global Assessment of 
Functioning Score of 50.  

VA outpatient treatment records covering the period from 
September 2004 to May 2006 show treatment during that time 
for the veteran's various psychiatric problems.  In an entry 
of October 2004, it was noted that the veteran's insomnia was 
improving, though he still exhibited decreased concentration, 
as well as variable motivation and energy levels.  On mental 
status examination, the veteran was alert and well oriented, 
and casually attired, with good grooming.  There was some 
evidence of nervousness, with mild psychomotor restlessness, 
though the veteran was both pleasant and cooperative, 
maintaining adequate eye contact.  His speech was relevant, 
and showed no evidence of any pressure.  The veteran's affect 
was appropriate and his mood congruent, though still somewhat 
constricted overall.  At the time of examination, the 
veteran's mood was described as mildly anxious but still 
hopeful.  His thought processes were tight and coherent, with 
no evidence of any racing.  Thought content showed no 
evidence of any major thought disorder, and there was no 
evidence of either suicidal or homicidal ideation.  The 
veteran's insight and judgment were described as limited and 
improving, and currently "fair."  

During the course of VA outpatient treatment on August 30, 
2005, the veteran complained of increasing depression, as 
well as decreased sleep, poor appetite, low energy, 
anhedonia, and passive suicidal ideation.  When questioned, 
the veteran denied any current suicidal intent or plan, and 
contracted for his safety.  However, according to the 
veteran, he had been experiencing some reoccurrence of his 
post-traumatic stress disorder symptomatology, as evidenced 
by his increasing nightmares.  On mental status examination, 
the veteran was cooperative and pleasant, though with some 
evidence of psychomotor slowing.  His mood and affect were 
down, though congruent.  Thought processes and content were 
coherent and organized, though characterized by some passive 
suicidal ideation.  

During the course of a VA outpatient psychiatric history and 
assessment in September 2005, the veteran stated that he 
mostly stayed at home.  According to the veteran, his 
appetite was poor.  The veteran stated that he slept only 3 
to 4 hours per night, and often had "no energy."  While the 
veteran admitted to some suicidal thinking, he denied any 
suicidal plan.  The pertinent diagnoses noted were recurrent 
major depressive disorder and post-traumatic stress disorder, 
with a Global Assessment of Functioning Score of 30.

On recent VA psychiatric examination in June 2006, it was 
once again noted that the veteran's claims file was 
available, and had been reviewed.  When questioned, the 
veteran reported problems with nightmares on a nightly basis.  
Reportedly, this represented an increase since the veteran's 
last examination, at which time he reported nightmares only 3 
to 4 times per week.  The veteran continued to report sleep 
disturbance, as well as intrusive thoughts on a daily basis.  
Also noted were problems with daily flashbacks, occurring now 
several times a day.  With regard to anger and irritability, 
the veteran described himself as being "on edge."  Also noted 
were problems with avoidance and hypervigilance.  When 
questioned, the veteran reported some suicidal ideation, 
consisting of thoughts about ending his life, though with no 
real plan.  According to the examiner, the veteran had not 
taken any actions to harm himself, nor was there any 
indication of any intention for self-harm.  Significantly, at 
the time of the veteran's previous examination, he had 
reported no suicidal ideation "for many years."  

Regarding the activities of daily living, it was noted that 
the veteran managed his own personal hygiene and grooming.  
In fact, his appearance at the examination was neat, clean, 
and casual.  The veteran reported having no close friends and 
no hobbies.  Nor was there any social activity outside his 
significant other.  Apparently, watching television appeared 
to be the veteran's main daily activity.  

On mental status examination, the veteran's immediate, 
recent, and remote memories were intact, and he was oriented 
in all spheres.  The veteran's speech was low in volume, but 
normal as to rate, though monotonous in delivery.  Thought 
process production consisted of the veteran speaking only in 
response to the examiner's questions.  Continuity of thought 
was goal-directed and relevant, and thought content showed no 
suicidal or homicidal ideation.  At the time of examination, 
there was no evidence of any delusions or ideas of reference.  
The veteran did report certain feelings of unreality in the 
form of both visual and auditory anomalies which were mostly 
associated with his flashbacks.  However, his abstracting 
ability and concentration were both intact.  At the time of 
examination, the veteran's mood was depressed and his range 
of affect blunted.  While his judgment was intact, his 
insight was somewhat poor.  The pertinent diagnoses noted 
were chronic post-traumatic stress disorder and depressive 
disorder, not otherwise specified, with a current Global 
Assessment of Functioning Score of 40.

In the opinion of the examiner, the veteran's post-traumatic 
stress disorder symptomatology appeared to consist of sleep 
disturbance, nightly nightmares, daily intrusive thoughts and 
flashbacks, and avoidance behavior, as well as 
hypervigilance, an exaggerated startle response, and poor 
concentration.  According to the examiner, this constellation 
of symptomatology suggested significant impairment in work 
and social functioning.  This was to say that the veteran 
showed major impairment in several areas due to the 
frequency, intensity, and duration of symptoms related to his 
post-traumatic stress disorder.

The Board notes that, during the course of this appeal, 
specifically, on February 3, 1988, and once again on 
November 7, 1996, there became effective new regulations for 
the evaluation of service-connected mental disorders.  VA's 
General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board must 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in regulation, the Board can apply only 
the original version of the regulation.  VAOPGCPREC 3-2000 
(April 10, 2000).  

Pursuant to those laws and regulations in effect prior to 
February 3, 1988, a 50 percent evaluation was warranted for 
service-connected post-traumatic stress neurosis (post-
traumatic stress disorder) where the ability to establish or 
maintain effective or favorable relationships with people was 
substantially impaired, and where reliability, flexibility, 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in severe industrial 
impairment.  A 70 percent evaluation, under those same laws 
and regulations, required that the ability to establish and 
maintain effective or favorable relationships with people be 
seriously impaired, and that psychoneurotic symptoms be of 
such severity and persistence that there is pronounced 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132 and Part 4, Code 9411 (effective prior to 
February 3, 1988).  

Pursuant to those laws and regulations in effect from 
February 3, 1988 to November 7, 1996, a 50 percent evaluation 
was warranted where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, and where by reason of psychoneurotic 
symptoms, reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation, under those same laws 
and regulations, required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired, and that psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132 and Part 4, Code 9411 (effective from 
February 3, 1988 to November 7, 1996).  

Under the current laws and regulations for the evaluation of 
service-connected mental disorders, a 50 percent evaluation 
is warranted where there is evidence of occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
command; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation, under those 
same laws and regulations, requires evidence of occupational 
and social impairment, with deficiencies in most areas such 
as work, school, or family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and/or an inability to establish and maintain 
effective relationships.  A 100 percent evaluation, under 
those same laws and regulations, would require demonstrated 
evidence of total occupational and social impairment due to 
such symptoms as:  gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including the maintenance of 
minimal personal hygiene); disorientation to time or place; 
and/or memory loss for the names of one's own close 
relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130 and Part 4, Code 9411 (2006).  

Based on the aforementioned, it is clear that, prior to 
August 30, 2005, the veteran exhibited psychiatric 
symptomatology consistent with no more than the 50 percent 
evaluation then in effect.  In point of fact, as of the time 
of the aforementioned VA psychiatric examination in September 
2004, the veteran's immediate and recent memories were 
intact, and the continuity of his thought both relevant and 
goal-directed.  Significantly, at the time of examination, 
the veteran's thought content contained no evidence of either 
suicidal or homicidal ideation.  Nor was there any evidence 
of delusions, ideas of reference, or feelings of unreality.  
While the veteran's insight was poor, his judgment was 
intact, and he was both alert and responsive.  The Global 
Assessment of Functioning Score noted at the time was 50.  

Significantly, as late as October 2004, the veteran was alert 
and well oriented, and casually attired, with good grooming.  
While there was some evidence of nervousness with mild 
psychomotor restlessness, his affect was appropriate and his 
mood congruent.  Once again, there was no evidence of any 
suicidal or homicidal ideation.  

Not until August 30, 2005 did the veteran's psychiatric 
symptomatology show the increasing severity requisite to the 
assignment of an increased evaluation.  Significantly, at 
that time, the veteran complained of an exacerbation of his 
depression, as well as decreased sleep and a poor appetite.  
Also noted were problems with low energy, passive anhedonia, 
and, for the first time, passive suicidal ideation.  The 
following month, in September 2005, the veteran voiced 
continuing complaints of a poor appetite and sleep 
difficulty, in conjunction with no energy, and a feeling of 
tiredness "all the time."  Once again, the veteran indicated 
that he had engaged in some suicidal thinking, though with no 
plan.  Significantly, by September 2005, the veteran's Global 
Assessment of Functioning Score had deteriorated to 30.  

Based on the aforementioned, a 70 percent evaluation for the 
veteran's service-connected post-traumatic stress disorder 
was warranted no earlier than August 30, 2005, the date of 
the assignment of that evaluation.  A current evaluation in 
excess of 70 percent is not warranted, in that the veteran's 
current post-traumatic stress disorder-related symptomatology 
is not such as to produce total occupational and social 
impairment.  This is to say that there currently exists no 
evidence that the veteran suffers any gross impairment in 
thought processes or communication.  Nor is there any 
evidence of persistent delusions or hallucinations, or 
grossly inappropriate behavior.  Significantly, at no time 
has the veteran exhibited any inability to perform the 
activities of daily living, or disorientation to either time 
or place.  Under the circumstances, the 70 percent evaluation 
currently in effect for the veteran's service-connected post-
traumatic stress disorder is appropriate, and an increased 
rating is not warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service-
connection claim:  veteran status, existence of a disability; 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of August 2004 and 
March 2006, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for an increased rating, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private treatment records and examination reports, and the 
transcript of a hearing before the undersigned Veterans Law 
Judge in August 2006.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder prior to August 30, 2005 is denied.

A current evaluation in excess of 70 percent for post-
traumatic stress disorder is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for hypertension and chronic obstructive 
pulmonary disease, on a direct basis, and as secondary to 
service-connected post-traumatic stress disorder.  The 
veteran is, in fact, arguing that his current hypertension 
and chronic obstructive pulmonary disease are in some way 
related to service-connected post-traumatic stress disorder.  

In that regard, and as noted above, the notice requirements 
of the VCAA require VA to notify a veteran of any evidence 
that is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, a review of the record fails to document that the 
veteran was ever provided with VCAA-complying notice with 
respect to his claims for service connection.  More 
specifically, while in correspondence of August 2004, the 
veteran was furnished information regarding the requirements 
for an award of service connection on a direct basis, he was 
never, in fact, provided the requisite information regarding 
secondary service connection, a matter clearly at issue in 
this case.  Nor has he been advised of the new regulatory 
requirements for secondary service connection which became 
effective in October 2006.  Such notice must be provided to 
the veteran prior to a final adjudication of his current 
claims for service connection.  Accordingly, in light of the 
aforementioned, the case is REMANDED to the RO for the 
following actions:  

1.  The RO should furnish the veteran 
copies of all pertinent laws and 
regulations governing the award of 
service connection on a secondary basis.  
These regulations should specifically 
include the amended criteria for an award 
of service connection on a secondary 
basis which became effective in October 
2006.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2006, the date of the 
most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran should be informed 
of any such problem.  

3.  The RO should then review the 
veteran's claims for service connection 
for hypertension and chronic obstructive 
pulmonary disease.  Should the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in July 2006.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


